DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-19 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 06/30/2020 have been taken into account.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.

Response to Amendment
In the amendment dated 01/06/2022, the following has occurred: Claims 1, 8, and 14 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. 
“Applicant has amended independent claims 1, 8, and 14 in light of the Examiner's areas for proposed amendment. In view of those amendments, Applicant respectfully traverses the rejections and submits that all pending claims are in condition for allowance, an early notice of which is earnestly solicited.” – Firstly, it should be noted that the suggestions made by the examiner were specifically indicated as overcoming the prior art applied in the final rejection. With that being said the amendments filed in the RCE, while related to what was discussed in the interview, do not match the suggestions made by the examiner and therefore fail to overcome the previous rejection.
Applicant has added language to claims 1 and 8 which states that a single hook portion is defined below a central inclined portion, which is disclosed by Knapp as it discloses a single hook portion 20 below its central inclined portion 14. Furthermore, as the claims do not use “consisting of” in the preamble, a reference can disclose multiple hook portions and still read on the claim. In regards to the interview, the examiner suggested language which further detailed the structure of the inclined portion and hook portion to differentiate it from the additional hook portion of Knapp. For example, language detailing that the central inclined portion comprises an inclined surface facing the handle that extends continuously to a curved surface of the lower portion which forms a hook section on a side opposite from the handle.
In regards to the amendment to claim 14, applicant has claimed a specific dimension between the centrally inclined portion and retaining section of 3-3.5 inches. Knapp discloses that the width of its hook openings is 0.375 inches (Col. 2, Ln. 23-29) and Fig. 1 clearly shows a distance between the central inclined portion 14 and retaining section 33 is 8 times the distance of the width of the openings (8 x 0.375 = 3 inches). As such, Knapp reads on the new limitation. In the interview, the examiner suggested that language was added to specify the difference in between the width of the hook openings of the pending invention and Knapp. In order to do this, the examiner would suggest that the claim specifies the distance between the inclined portion and the retaining section, as in claim 14, and it was also stated that the width of the hook .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 6-7, and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 each claim a lower portion defining a “single hook section” while claims 4 and 8 each recite that the lower portion includes “a curved section and an upwardly inclined section” and claims 6-7 and 12-13 recite first, second, and third upwardly inclined sections. It is unclear if this single hook section comprises the curved section and upwardly inclined sections, or if it is a separate element. For purposes of examination, the curved section and upwardly inclined sections have been interpreted as the single hook section.
Claims 5 and 9-11 are rejected based on their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-5, 8-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al. (US Patent No. 6,003,803) in view of McAllister et al. (US Patent No. 5,064,067).
Regarding Claim 1, Knapp discloses an S-shaped hook comprising: an upper portion (Knapp: Fig. 1; 12), a central inclined portion (Knapp: Fig. 1; 14), and a lower portion (Knapp: Fig. 1; 18, 20), the upper portion including a generally horizontal section (Knapp: Annotated Fig. 1; H) having a generally horizontal lower support surface, the central inclined portion being disposed between and joining the upper portion, and the lower portion, the lower portion defining a single hook section (Knapp: Fig. 1; 20, 24) positioned below the central inclined portion.
Knapp fails to disclose a generally horizontal lower support surface having a recessed arcuate surface generally centered on the generally horizontal lower support surface. However, McAllister teaches a generally horizontal portion (McAllister: Fig. 2; 58) having a generally horizontal lower support surface (McAllister: Annotated Fig. 2; S) having a recessed arcuate surface (McAllister: Fig. 2; 64) generally centered on the generally horizontal lower support surface.
Knapp and McAllister are analogous because they are from the same field of endeavor or a similar problem solving area e.g. hanging supports for flexible lengths of material/cables/cords/conduits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper portion of Knapp with the recessed arcuate surface from McAllister, with a reasonable expectation of success, in order to provide a location at a center balance of the upper portion for receiving a nail or hook, thereby aiding in storage or merchandising (McAllister: Col. 3, Ln. 22-24). 
Claim 2, Knapp, as modified, teaches the S-shaped hook of claim 1, wherein the upper portion (Knapp: Fig. 1; 12) includes a retaining section (Knapp: Fig. 1; 33) extending downwardly from a distal end of the generally horizontal section (Knapp: Annotated Fig. 1; H).
Regarding Claim 3, Knapp, as modified, teaches the S-shaped hook of claim 2, but fails to disclose a downwardly extending retaining section extends downwardly from the distal end in a generally perpendicular relationship to the generally horizontal section.
However, McAlister teaches a downwardly extending retaining section (McAllister: Fig. 2; 62) extending downwardly from a distal end in a generally perpendicular relationship to a generally horizontal section (McAllister: Fig. 2; 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper portion of Knapp with the generally perpendicular retaining section from McAllister, with a reasonable expectation of success, in order to provide a squared hook that allows it to be more easily secured upon a ladder, roof gutter, or other like location (McAllister: Col. 3, Ln. 19-22). 
Regarding Claim 4, Knapp, as modified, teaches the S-shaped hook of claim 1, wherein the lower portion (Knapp: Fig. 1; 18, 20) includes a curved section (Knapp: Fig. 1; 18) and an upwardly inclined section (Knapp: Fig. 1; 20), the curved section extending from the central inclined portion (Knapp: Fig. 1; 14) to the upwardly inclined section.
Regarding Claim 5, Knapp, as modified, teaches the S-shaped hook of claim 4, wherein the central inclined portion (Knapp: Fig. 1; 14) and the upwardly inclined section of the lower portion are disposed in substantially parallel relationship (Knapp: Fig. 1).

Regarding Claim 8, Knapp discloses an S-shaped hook comprising: an upper portion (Knapp: Fig. 1; 12), a central inclined portion (Knapp: Fig. 1; 14), and a lower portion (Knapp: Fig. 1; 18, 20), the upper portion including a generally horizontal section (Knapp: Annotated Fig. 1; H) having a generally horizontal lower support surface, the central inclined portion being (Knapp: Fig. 1; 18) and an upwardly inclined section (Knapp: Fig. 1; 20), the curved section extending from the central inclined portion to the upwardly inclined section; the lower portion defining a single hook section (Knapp: Fig. 1; 20, 24) below the central inclined portion.
Knapp fails to disclose a generally horizontal lower support surface having a recessed arcuate surface generally centered on the generally horizontal lower support surface. However, McAllister teaches a generally horizontal portion (McAllister: Fig. 2; 58) having a generally horizontal lower support surface (McAllister: Annotated Fig. 2; S) having a recessed arcuate surface (McAllister: Fig. 2; 64) generally centered on the generally horizontal lower support surface. [Note: See the rejection of claim 1 for motivation.]
Claim 9 is rejected, as set forth in the rejection of claim 2.
Claim 10 is rejected, as set forth in the rejection of claim 3.
Claim 11 is rejected, as set forth in the rejection of claim 5.

Regarding Claim 14, Knapp discloses an S-shaped hook comprising: an upper portion (Knapp: Fig. 1; 12), a central inclined portion (Knapp: Fig. 1; 14), and a lower portion (Knapp: Fig. 1; 18, 20), the upper portion including a generally horizontal section (Knapp: Annotated Fig. 1; H) having a generally horizontal lower support surface, the upper portion including a retaining section (Knapp: Fig. 1; 33) extending downwardly from a distal end of the generally horizontal section, the central inclined portion being disposed between and joining the upper portion and the lower portion, a distance from a lower end of the retaining section to an upper surface of the central inclined portion being in the range from three to three and one half inches (Knapp: Fig. 1; Col. 2, Ln. 23-29; see response to arguments above), the lower portion defining a hook section (Knapp: Fig. 1; 20, 24).
(McAllister: Fig. 2; 58) having a generally horizontal lower support surface (McAllister: Annotated Fig. 2; S) having a recessed arcuate surface (McAllister: Fig. 2; 64) generally centered on the generally horizontal lower support surface. [Note: See the rejection of claim 1 for motivation.]
Claim 15 is rejected, as set forth in the rejection of claim 3.
Claim 16 is rejected, as set forth in the rejection of claim 4.
Claim 17 is rejected, as set forth in the rejection of claim 5.


    PNG
    media_image1.png
    748
    510
    media_image1.png
    Greyscale

I: Knapp; Annotated Fig. 1

    PNG
    media_image2.png
    796
    558
    media_image2.png
    Greyscale

II: McAllister; Annotated Fig. 2
Claims 6-7, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al. (US Patent No. 6,003,803) in view of McAllister et al. (US Patent No. 5,064,067) as applied to claims 1, 8, and 14 above, and further in view of Lauterboach (DE 9412008).
Regarding Claim 6, Knapp, as modified, teaches the S-shaped hook of claim 1, but fails to disclose a lower portion including a first upwardly inclined section and a second upwardly inclined section, and wherein a first hook opening is defined between the central inclined portion and the first upwardly inclined section, and a second hook opening is defined between the first upwardly inclined section and the second upwardly inclined section.
However, Lauterboach teaches a lower portion including a first upwardly inclined section (Lauterboach: Annotated Fig. 5; a) and a second upwardly inclined section (Lauterboach: Annotated Fig. 5; b), and wherein a first hook opening (Lauterboach: Fig. 5; 1a) defined (Lauterboach: Fig. 5; 1b) defined between the first upwardly inclined section and the second upwardly inclined section.
Knapp and Lauterboach are analogous because they are from the same field of endeavor or a similar problem solving area e.g. hanging supports for flexible lengths of material/cables/cords/conduits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hook of Knapp with the second and third inclined sections and openings from Lauterboach, with a reasonable expectation of success, in order to provide an alternative configuration having an increased number of openings, thereby further increasing the number of cables that the hook is able to store (Knapp: Col. 2, Ln. 23-29). 
Regarding Claim 7, Knapp, as modified, teaches the S-shaped hook of claim 1, wherein the lower portion includes a first upwardly inclined section, a second upwardly inclined section, and a third upwardly inclined section, and wherein a first hook opening is defined between the central inclined portion and the first upwardly inclined section, a second hook opening is defined between the first upwardly inclined section and the second upwardly inclined section, and a third hook opening is defined between the second upwardly inclined section and the third upwardly inclined section.
Knapp fails to explicitly disclose a third upwardly inclined section; and a third hook opening that is defined between the second upwardly inclined section and the third upwardly inclined section. However, Lauterboach teaches a first upwardly inclined section (Lauterboach: Annotated Fig. 5; a), a second upwardly inclined section (Lauterboach: Annotated Fig. 5; b), and a third upwardly inclined section (Lauterboach: Annotated Fig. 5; c); a first hook opening (Lauterboach: Fig. 5; 1a) defined between a central inclined portion and the first upwardly inclined section, a second hook opening (Lauterboach: Fig. 5; 1b) defined between the first upwardly inclined section and the second upwardly inclined section, and a third hook opening (Lauterboach: Fig. 5; 1c) defined between the second upwardly inclined section and the third upwardly inclined section. [Note: See the rejection of claim 6 for motivation.]
Claim 12 is rejected, as set forth in the rejection of claim 6.
Claim 13 is rejected, as set forth in the rejection of claim 7.
Claim 18 is rejected, as set forth in the rejection of claim 6.
Claim 19 is rejected, as set forth in the rejection of claim 7.

    PNG
    media_image3.png
    878
    663
    media_image3.png
    Greyscale

III: Lauterboach; Annotated Fig. 5



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631